DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Masia on 3/23/2022.
The application has been amended as follows: 
	In claim 1, delete the term [[GPS]] and insert the phrase “global positioning system (GPS)” therefor.

	Delete claim 32 and replace as follows:

	--Claim 32:   A fixed-wing aircraft recovery system comprising:
                a parasail having a parasail tow rope and configured to be deployed above a wake of a ship, wherein the parasail includes an uneven ballast and is configured to fly asymmetrically as the result of the uneven ballast; 
                a winch configured to deploy the parasail; and
                an aircraft hoisting device affixable to the parasail tow rope; 
                wherein the aircraft hoisting device is configured to shorten a distance between the parasail tow rope and the fixed-wing aircraft before lowering the fixed-wing aircraft to a deck of the ship.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a method of launching or retrieving an aircraft as claimed using a parasail using winches or hoisting devices as claimed or of a fixed wing recovery system as claimed comprising a parasail and an uneven ballast as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nicholas McFall/Primary Examiner, Art Unit 3644